DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 3/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments with respect to claims 1-22 have been fully considered and are persuasive.  Allowable subject matter will be maintained.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to an electronic device and a method in a wireless communication system to perform positioning measurement.
The prior arts of record, Siomina, Wong, Ge, Palanisamy, Fischer, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
entering a connected state with a wireless network by the UE that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features; transmitting a positioning session message, wherein the positioning session message comprises an indication that the UE will defer performing location measurements for a positioning session until the UE is in an idle state; receiving a request for the location measurements for the positioning session; entering the idle state wherein the UE is not connected with the wireless network; obtaining the location measurements while in the idle state; entering the connected state with the wireless network; and providing the location measurements to a location server, as recited in independent claims 1 and 8;
a positioning session message from a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network, the positioning session message comprising an indication that the UE will defer performing location measurements for a positioning session until the UE is in an idle state; sending a request for the location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for 
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 8, 15 and 19 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 10/20/2020.
Claims 2-7, 9-14, 16-18 and 20-22 are allowed by the virtue of their dependency from allowed independent claims 1, 8, 15 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649